The constituent elements of the crime charged have so often been declared as to render further declaration unnecessary. See Karackalas v. State, 18 Ala. App. 181, 89 So. 833; Jordan v. State, 17 Ala. App. 575, 87 So. 433; Canellos v. State, 17 Ala. App. 278,84 So. 396. There is no sufficient evidence in this case to prove that the property was in fact stolen, or, if so, that defendant bought it with a guilty knowledge. The defendant was entitled to the general charge, and for the failure of the trial court to give this charge as requested the judgment is reversed and the cause is remanded. Reversed and remanded.